       Case 1:18-cv-00656-RB-JFR Document 204 Filed 01/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


VOLKER STROBEL, et al.,

                                      Plaintiffs,

v.                                                           No. 18-cv-0656 RB/KBM

UWE RUSCH, et al.,

                                      Defendants.

                                   ORDER OF DISMISSAL

       THIS MATTER comes before the Court on the Parties’ Stipulation of Dismissal submitted

by all Parties to this matter on January 11, 2021. (Doc. 201.) Finding that the Stipulation has been

knowingly and properly executed by the Parties based on the case having been settled, as reflected

in the Clerk’s Amended Minutes Regarding Rule 15 Settlement Conference that took place on

January 11, 2021 (Doc. 202), the claims of all Parties to this matter are hereby dismissed with

prejudice.

       IT IS SO ORDERED.




                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE
